Citation Nr: 0308613	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-19 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to a higher initial rating for a service-
connected right ankle disability.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty training from April 1997 to 
August 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the RO 
in Newark, New Jersey, which awarded the veteran 10 percent 
service connection for a right ankle disability.



FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  A right ankle disability is currently manifested by no 
more than moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a rating higher then 10 percent for a right 
ankle disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and she has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the March 
2000 rating decision, the April 2002 rating decision, in the 
August 2000 statement of the case, the August 2001 
supplemental statement of the case and a VA letter to the 
veteran dated in May 2001 have provided the veteran with 
sufficient information regarding the applicable regulations.  
The veteran has submitted written arguments.  The rating 
decisions, statement of the case and supplemental statement 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified her why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what she could do to help her claim, and notice of 
how her claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

In an October 1997 service department operative report, it 
reflects that the veteran underwent surgery for a right ankle 
instability status post multiple ankle sprains.  

In a statement of Medical Examination and Duty Status dated 
November 1997, the veteran reported that in July 1997 she was  
jogging at Fort Sam Houston, Texas and stepped in a pot hole, 
injuring her right ankle.  She was treated at the clinic in 
Fort Sam Houston but continued to have symptoms.  

In January 1999 the veteran was treated at a podiatry clinic 
for orthotics casting.  The examination showed peronaeus 
rerouting to hold up calcaneus.  Her gait pattern was 
abnormal with supinated twist.  The diagnosis was right ankle 
surgery.  

A May 1999 Medical Evaluation Board examination report 
indicated that examination of the veteran's right ankle 
revealed a well-healed incision overlying the posterior 
aspect of the distal fibula.  She had mild tingling at the 
incision site with palpitation.  She had tenderness to 
palpitation at the posterior aspect of the fibula with a 
palpable scar.  There was weakness of her peroneals.  She was 
able to sublux her peroneals with forced resistance.  When 
ambulating, she ambulated with her right foot internally 
rotated and inverted, and had an antalgic gait.  The 
diagnosis was failed lateral ankle reconstruction with 
persistent pain and instability.   A May 1999 X-ray study of 
the right ankle revealed no joint space narrowing of the 
ankle joint.  A healed bony canal for the drill hole on the 
distal fibula and an intact anchor distal to the 
talocalcaneal joint was observed.  

In July 1999 the veteran was seen at Keller Army Community 
Hospital for a follow up of her right ankle.  She reported 
her symptoms improved with physical therapy.  The examiner 
noted her gait was much improved.  

In November 1999 the veteran filed a claim for a right ankle 
injury.  

During a March 2000 VA examination the veteran complained of 
constant pain in her right ankle, which radiated to her right 
knee.  She complained of swelling in her right ankle.  She 
needed medication to alleviate the pain.  She could not run, 
do heavy lifting, prolonged walking or standing, and had 
difficulty going up and down stairs.  She could not play 
sports.  Physical examination of the right ankle revealed a 
scar 4.5 inches on the lateral malleolus.  There was no edema 
and it was nontender.  The arch of the foot was normal.  She 
ambulated with tip toes and heels.  Range of motion of the 
right ankle: flexion, extension, adduction, and abduction 
were normal.  She had pain in the right ankle throughout 
range of motion.  The diagnosis was cystic lesions within the 
right lateral malleolus.  A March 2000 X-ray study of the 
right ankle and foot revealed no fracture and a benign-
appearing cystic lesion within the lateral malleolus.  

 In March 2000, the RO granted the veteran entitlement to 
service connection for cystic lesions within the right 
lateral malleolus and assigned the disability a 10 percent 
rating.  The 10 percent rating has remained in effect until 
the instant appeal.

By a statement dated May 2000 the veteran said she was the 
subject of a simple yet failed surgery and had attended 
countless sessions of physical therapy.  She claimed that 
before she was injured she was extremely active and 
participated in running, rollerblading, skiing and walking.  
When doing these activities she did not experience any pain 
or discomfort.  However, since surgery, she was lucky she 
could walk.  Her tendon no longer stayed in place and when it 
slipped out of place she could not walk.  She followed the 
directions of every doctor she had seen since her surgery but 
she got worse and began to experience problems in her hips 
and knee.  She reported that a judgment of 10 percent 
disabled is a dishonor and highly unjustified.  

In a statement dated August 2000 the veteran reiterated her 
previous assertions.

At a May 2001 VA orthopedic examination the veteran reported 
that she sustained a soft injury to her ankle while in 
service.  She reported that she started to experience pain in 
her right knee and hips bilaterally with prolonged weight 
bearing.  Upon physical examination, the examiner noted there 
was no swelling, increased heat, or erythema about any of the 
joints examined.  A well-healed surgical scar was noted 
inferior to the lateral malleolus on the right.  The ankle 
had a full range of motion with crepitus.  Tenderness to 
palpitation was noted over the area of scarring of the right 
ankle.  A decreased sensation to light touch was noted over 
the lateral aspect of the foot inferior to the scar.  EHL 
strength was 5/5 and was symmetrical with the left lower 
extremity.  Gait was fluid and without impediment or the need 
for an assistive device.  Her right ankle alignment was 
symmetrical with her left ankle.  The diagnostic impression 
was no fracture seen and round defect, distal fibular within 
the lateral malleolus, compatible with postoperative change.  
The pertinent diagnosis was status post ligamentous 
reconstruction right ankle and post operative changes right 
ankle.

Analysis

The veteran contends that her service-connected right ankle 
disability is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
Separate diagnostic codes identify the various disabilities.  

The RO has assigned a 10 percent disability rating for the 
veteran's service-connected right ankle condition.  A 10 
percent rating is warranted for moderate limitation of motion 
of the ankle, and a 20 percent rating is warranted for marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Medical records dated October 1997 to May 1999 reflect the 
veteran underwent surgery for a right ankle injury however 
her symptoms improved with physical therapy.  At a March 2000 
VA examination it was noted that the veteran had no edema and 
the area was nontender.  It was also noted that range of 
motion of the right ankle was normal and the arch of the foot 
was normal.  On the most recent 2001 VA orthopedic 
examination, no swelling, increased heat or erythema about 
any of the joints was noted.  Further, there was a full range 
of motion of the ankle and her gait was fluid and without 
impediment or the need for an assistive device.  At both VA 
examinations, the veteran complained of constant pain.  
However, even when the effect of pain on use is considered, 
impairment equivalent to no more than moderate (10 percent) 
limitation of right ankle motion is shown.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v Brown, 8 Vet. App. 202 (1995).

The preponderance of the evidence is against the veteran's 
claim for entitlement to a higher initial rating greater than 
10 percent for a ankle disability.  Consequently,
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
   
Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards.  38 C.F.R. § 3.321(b) (2002).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to a higher initial rating greater than 10 
percent for a service-connected right ankle disability is 
denied.



____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

